Citation Nr: 1729069	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  At such time, the undersigned Veterans Law Judge held the record open for 60 days for the receipt of any additional evidence; however, to date, none has been received.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that his current sleep apnea had its onset during active duty service.  In this regard, he testified at his March 2017 Board hearing that he began experiencing symptoms of snoring, lack of breathing, and excessive tiredness during service, which he believes were indicative of sleep apnea.  Further, he stated that his wife told him that his symptoms started prior to his deployment to Iraq and worsened when he returned home.  In this regard, the Veteran reported that he believed his sleep apnea had its onset during his time in Iraq as a result of irregular sleep patterns and/or due to his body composition.  Furthermore, he indicated that the aforementioned symptoms continued after service to the point where he sought treatment and was diagnosed with sleep apnea in July 2008, approximately 18 months after his separation.  As such, the Veteran maintains he is entitled to service connection for sleep apnea.

In support of his claim, the Veteran submitted two lay statements from fellow service members.  In February 2010, P.A. reported that he was the Veteran's roommate in Iraq from August 2005 to early 2006 and was concerned on multiple occasions as he witnessed loud snoring and then a long pause of silence while he was sleeping.  P.A. further indicated that the Veteran would twitch and make abrupt movements and, after the pause, he would gasp for air.  When he mentioned it to the Veteran, the Veteran reported that his wife had noticed it, but they thought he had simply become a snorer.  Also in February 2010, I.J. reported witnessing the Veteran's symptoms in Iraq.  Specifically, he indicated that he noticed the Veteran snoring and twitching in his sleep.  He also noted that he saw the Veteran fall asleep during lunch and had seen him snore so loudly that he briefly stopped breathing for a moment before awakening immediately.  

In August 2010, VA afforded the Veteran a VA examination to determine the current nature and etiology of his sleep apnea.  During the examination, he reported an onset of sleep apnea in 2001 and the examiner noted that he was diagnosed with obstructive sleep apnea in July 2008.  However, the examiner was unable to determine without resorting to speculation whether it is at least as likely as not that his sleep apnea manifested during service.  In support of such finding, the examiner reasoned that there is no evidence in the old records of complaints of sleep apnea.

However, the Board finds such opinion to be inadequate to decide the case as it is essentially a non-opinion, which is generally regarded as inadequate.  In this regard, the Board cannot merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).  Instead, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id.  In this respect, the August 2010 VA examiner relied solely on the fact that the Veteran's "old records" (which most likely is in reference to his service treatment records) were negative for complaints of sleep apnea.  However, while the Veteran did not seek treatment for sleep-related complaints during service, he explained that he was unaware of sleep apnea as a medical condition and, further, as a Marine, did not want to be labeled as a malingerer.  As such, he not seek treatment except for the most critical of symptoms. 

Therefore, the Board finds that an addendum opinion that addresses the foregoing matters is necessary to decide the claim.
  
Accordingly, the case is REMANDED for the following actions:

1.  Forward the record and a copy of this remand to an appropriate VA examiner for the purposes of obtaining an opinion as to the etiology of the Veteran's sleep apnea.  The record and a copy of this Remand must be made available to the examiner, and he or she should note that such have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the record, to specifically include the lay statements contained therein, please offer an opinion as to whether it is as likely as not (a 50 percent or greater degree of probability) that the Veteran's currently diagnosed sleep apnea had its onset during, or is otherwise, related to his military service, to include his reported symptoms of snoring, lack of breathing, and excessive tiredness as witnessed by his wife and fellow service members during active service?   

In offering an opinion, the examiner should carefully consider the Veteran's report of what his wife witnessed during service as well as the lay statements offered by P.A. and J.I., and the fact that sleep apnea was diagnosed by sleep study within 18 months of the Veteran's separation from service.  A negative opinion may not rely solely on the lack of documented complaints/treatment/ diagnoses in the service treatment records.  A rationale for any opinion offered should be provided.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

